MacArthur Props., LLC v Metropolitan Transp. Auth. (2018 NY Slip Op 06208)





MacArthur Props., LLC v Metropolitan Transp. Auth.


2018 NY Slip Op 06208


Decided on September 25, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 25, 2018

Friedman, J.P., Kapnick, Kahn, Oing, JJ.


7114 116303/09

[*1]MacArthur Properties, LLC, Plaintiff-Appellant,
vMetropolitan Transportation Authority, et al., Defendants-Respondents, The City of New York, Defendant.


The Tzanides Law Firm, PLLC, New York (Kirk P. Tzanides of counsel), for appellant.
Hoguet Newman Regal & Kenney, LLP, New York (Ira J. Lipton of counsel), for Metropolitan Transportation Authority and MTA Capital Construction Company, respondents.
Gallet Dryer & Berkey, LLP, New York (Randy J. Heller of counsel), for S3 Tunnel Constructors, Skanska USA Civil Northeast Inc., JF Shea Construction, Inc., and Schiavone Construction Company, respondents.

Appeal from order, Supreme Court, New York County (Martin Shulman, J.), entered June 6, 2017, which, inter alia, denied plaintiff's motion for summary judgment on the issue of liability and granted defendants-respondents' motions for summary judgment dismissing the complaint, deemed an appeal from the judgment, same court and Justice, entered July 20, 2017, dismissing the complaint (CPLR 5501[c]), and so considered, the judgment
unanimously affirmed, without costs, for the reasons stated by Shulman, J.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: SEPTEMBER 25, 2018
CLERK